Citation Nr: 0815408	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to nonservice-connected 
pension benefits.  

Prior to certification to the Board, the RO received 
additional evidence without a waiver of the veteran's 
procedural right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c).  The additional evidence 
received in April 2007 consists of information pertaining to 
a criminal charge and an issued warrant.  As the evidence 
does not have bearing on the question of whether the veteran 
is entitled to nonservice-connected pension benefits, it is 
not pertinent, and referral to the RO for initial review is 
not required.  38 C.F.R. § 20.1304(c).  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's nonserivce-connected disabilities include 
post-traumatic stress disorder (PTSD), schizoaffective 
disorder, and varicocele.  

3.  The veteran's last full-time job was in November 2003 as 
an electrician.  

4.  The veteran's disability picture precludes him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education, and work experience.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the requirements 
for a total disability rating for pension purposes are met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran contends that his psychiatric problems prevent 
him from successfully obtaining employment.  During the 
February 2008 hearing, the veteran testified that he has 
difficulty working with others, problems sleeping, as well as 
difficulty maintaining thought processes.  He admitted to 
prior drug use, but asserts that he used drugs as a form of 
self-medication to help him with his psychiatric problems.  
The veteran asserts that his psychiatric disabilities render 
him unemployable.  

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  
See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability may be shown in two ways:  

(1) the veteran must be unemployable as a result of 
a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, 
occupational background, and other related factors 
of the individual veteran whose claim is being 
adjudicated) or,  

(2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would 
render it impossible for the average person with 
the same disability to follow a substantially 
gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings 
Schedule)).  Brown, 2 Vet. App. at 446.

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the "objective" 
standard and the veteran is unemployable, the RO should 
consider the issue of entitlement to a permanent and total 
disability rating on an extra-schedular basis.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).  

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

The veteran's currently assigned disability ratings for 
pension purposes are schizoaffective disorder, bipolar type, 
evaluated as 10 percent disabling; and varicocele, evaluated 
as 0 percent disabling.  The veteran is also service-
connected for history of lumbar strain with degenerative 
joint disease, evaluated as 10 percent disabling.  The 
combined evaluation for pension purposes is 20 percent 
disabling.  

While the Board notes that the veteran's disabilities fail to 
meet the minimum schedular rating for entitlement to pension, 
the medical evidence reflects that he is unable to secure and 
follow substantially gainful employment by reason of his 
nonserivce-connected disabilities.  Review of the record 
indicates that the veteran was transported to his local VA 
outpatient treatment facility approximately in 2005 by Adult 
Protective Services.  Upon his arrival, the veteran was 
described as being psychotic, a user of street drugs, and 
suffering from a myriad of psychiatric disabilities, 
including schizoaffective disorder and PTSD.  VA outpatient 
treatment records reflect group and individual psychological 
testing conducted in January 2006, which determined that the 
veteran was anxious, depressed, and cognitively fragmented.  
Testing results revealed diagnoses of schizoaffective 
disorder, PTSD, and attention deficit disorder.  Throughout 
his treatment, routine drug screenings were performed, and 
all screenings indicated no drug use.  After nine months of 
treatment, psychological testing was repeated which showed no 
significant improvement despite continuous sobriety and 
compliance with medications.  

In June 2006, the veteran was afforded a general VA 
examination.  The veteran reported to the examiner as being 
"too disabled" to hold gainful employment on a permanent 
basis because of his psychiatric problems.  Psychiatric 
testing of the veteran revealed normal behavior, 
comprehension, coherence of response, and emotional reaction.  
There were no signs of tension, and the examiner stated that 
the veteran was capable of managing his benefit payments in 
his own best interests without restriction.  The examiner 
noted that the examination was not for pension purposes, but 
opined that his nonservice-connected schizoaffective 
disorder, bipolar type/depression/PTSD would not allow him to 
sustain gainful employment.  

To support the veteran's claim for benefits, two VA medical 
statements by VA personnel were submitted.  In a January 2007 
VA medical statement, J.B., staff psychologist and M.L., 
staff psychiatrist, stated that psychological testing 
suggests that the veteran's psychiatric dysfunctions are 
independent of his history of substance abuse and have 
continued to significantly impact his ability to function 
adaptively and effectively.  They explained that the findings 
from psychological testing indicates that the veteran suffers 
from severe and chronic mental illnesses, which he has, over 
the past year, sought care, and his substance abuse history 
was an attempt to "self-medicate his psychiatric 
dysfunctions."  The physicians opined that while the veteran 
has exhibited a strong commitment to treatment, he is not 
capable of seeking or maintaining gainful employment.  

Similarly, M.S., a VA advanced registered nurse practitioner 
(ARNP) stated in a January 2007 medical statement that the 
veteran was not employable.  M.S. explained that the 
veteran's mental status has deteriorated to a point that even 
on psychiatric medications, "his thought disorder severely 
impairs his ability to concentrate or tolerate the demands of 
routine competitive employment."  

The Board also notes that the veteran currently participates 
in the Incentive Therapy (IT) program at his local VA 
facility.  During the February 2008 hearing, the veteran 
testified that his work in the IT program is part of his 
therapy.  He works five days a week and makes below minimum 
wage.  In a November 2006 statement, R.C., coordinator of the 
Health Care for Homeless Veterans (HCHV) program, explained 
that the IT program is a prescribed treatment program for 
rehabilitative and restorative activities prescribed by the 
veteran's physician.  The veteran was referred to the IT 
program because "he is deemed unable to participate in 
competitive or regular work."  R.C. noted that under 
38 U.S.C.A. § 1718(g) and 38 C.F.R. § 3.342(b)(4)(ii), 
3.343(c)(1), and 38 C.F.R. § 4.16(a), employment in any IT 
program "is not considered substantially gainful employment, 
and cannot be used as a basis for the denial or 
discontinuance of a total disability rating for either 
compensation or pension."  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran is unable to secure and 
follow substantially gainful employment by reason of his 
nonservice-connected disabilities.  Although the veteran 
currently works in the IT program, receiving pay below 
minimum wage is considered marginal employment at best.  
Additionally, employment in an IT program is excluded as 
income for pension purposes.  More importantly, there is 
competent medical evidence indicating that the veteran is 
unable to work due to symptomatology of his psychiatric 
disabilities, and the Board finds that the veteran's 
testimony at the February 2008 hearing was credible, as it is 
supported by other evidence in the record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the appeal is 
allowed.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to nonservice-connected pension benefits is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


